Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 08/16/2022, claims 5, 17, 20 and 22-28 are cancelled. Claims 1-4, 6-16, 18-19 and 21 are currently pending for examination.
Claim Objections
Claim 1 and 18 are objected to because of the following informalities: 
Claim 1 line 3 recites “determining a PTP version of a sending port". It is
recommended that the applicant define “PTP”, since it is recited for the first time in the claim.
Claim 18 is objected to for a similar reason as claim 1.
Claims 2-4, 6-16, 19 and 21 are also objected to, since they are dependent on the objected base independent claims 1 and 18, respectfully, as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 18, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 lacks antecedent basis for “the program”, in line 3.
Claims 19 and 21 are also rejected, since they are dependent on the rejected base independent claim 18 as set forth above.  
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20150113174A1) hereinafter Yang in view of Meng (CN105450321A) hereinafter Meng, and Huang et al. (US9450846B1) hereinafter Huang.
As per claim 1. A message transmission method applied to a network side device, comprising: (Yang, par0046 teaches FIG. 6 illustrates an exemplary method 300 [transmission method] implemented by a management node 100 (e.g., GM/M node) [network side device] in a communication network 10 for configuring precision time protocol entities at one or more client nodes 200 in the communication network. The management node 100 determines PTP properties of PTP entities at one or more client nodes (block 310). The management node 100 also collects the network topology information [message] for the communication network (block 320). The management node 100 then defines PTP roles for one or more target PTP entities based on the PTP properties and the network topology (block 330)..….The management node 100 then sends the PTP configurations [message] to the client nodes 200 where the target PTP entities are located (block 350).
          Although Yang disclose a message transmission method applied to a network side device;
          Yang does not explicitly discloses determining a PTP (Precision Time Protocol) version of a sending port set by a network side device; sending a first PTP message that uses the PTP version of the sending port through the sending port.
         Meng however discloses a PTP (Precision Time Protocol) version, the PTP version (Meng, par0102, 0104 teaches the format of the PTP header is described as follows: (2)The versionPTP field occupies 1 byte and defines the current PTP message protocol version. For example,
a versionPTP of 1 corresponds to IEEE1588v1, and a versionPTP of 2 corresponds to IEEE1588v2).
determining a PTP version of a sending port set by a network side device; (Meng, par0120-121 teaches after the sending end node and the receiving end node establish a TCP connection, typically after a three-way handshake, a TCP message carrying the PTP field is sent to establish a clock synchronization connection and perform clock synchronization. Step S101: Auto-negotiate the clock master-slave attributes [this includes PTP version] of the ports between two connected network nodes, where the master clock side is the sending end node, and the slave clock side is the receiving end node). [a PTP version is disclosed above].
sending a first PTP message that uses the PTP version of the sending port through the sending port. (Meng, par0122, 0137, 0142 teaches Step S102: the master clock side sends [sending port as above] an Announce message to the slave clock side, and the clock information carried in the grandmasterPriority1, grandmasterClockAccuracy, grandmasterClockQuality,grandmasterPriority2, and timeSource fields in the Announce message informs the clock source quality level of the master clock on the slave clock side; among them, Announce The message structure is shown in Table 3….. Step S103: The master clock side sends a Sync message, and the precise time stamp t1 of the Sync message sent by the device on the master clock side is sent to the slave clock side through the originTimestamp field in the Sync message. Step S104: The master clock side then sends a Follow_Up message, and announces the actual sending timestamp t1 of the last Sync message through the preciseOriginTimestamp field, where the Follow_Up message is only valid for two steps, and there is no Follow_Up message for one step). [the PTP version is disclosed above].
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
determining a PTP (Precision Time Protocol) version of a sending port set by a network side device; sending a first PTP message that uses the PTP version of the sending port through the sending port, as taught by Meng in the method of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.
          Yang  and Meng do not explicitly disclose wherein the determining the PTP version of the sending port comprises: determining an identified PTP version used by a second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port.
         Huang however discloses wherein the determining the PTP version of the sending port comprises: determining an identified PTP version used by a second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port (Huang, Fig3, Fig5, Fig6, par47, par50-55. Par47 teaches FIG. 3 includes network elements 302-306….. Network element 302 includes a port X[sending port], and network element 306 includes a port Y [receiving port]. Par50-52 teaches FIG. 5 is a simplified schematic 500 of an example embodiment of a message format that may be associated with some operations in network environment 100. Such a format may be associated with a Dfollow_up message [second PTP message], for example. Each message may include common fields 502…. In FIG. 5, common fields (PTP Common Fields) 502 are illustrative of common fields in a IEEE 1588 implementation, which include….. a version (versionPTP) field 514…. Version field 514 may be used to distinguish [determining an identified PTP version] protocol versions).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of wherein the determining the PTP version of the sending port comprises: determining an identified PTP version used by a second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port, as taught by Huang in the method of Yang  and Meng, so service providers can deliver a rich set of business and consumer services, but the network should be reliable and performing optimally, as any degradation in the health of the network directly affects all their services, potentially creating subscriber churn and loss of revenue, see Huang par2.

As per claim 3.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang does not explicitly discloses wherein the first PTP message comprises at least one of the following: a PTP Announce message, a Sync message, a Follow_Up message, a DelayReq message, a DelayResp message.
         Meng however discloses wherein the first PTP message comprises at least one of the following: a PTP Announce message, a Sync message, a Follow_Up message, a DelayReq message, a DelayResp message (Meng, par0044 teaches when the network node serves as the master clock side, it is used to send an Announce message [the first PTP message] carrying
master time information to the slave clock side; send a Sync message to the slave clock side, and the Sync message carries the sending of the Sync message Timestamp t1; after receiving the Delay_Req message sent by the slave clock side, send the Delay_Resp message to the slave clock side, and the Delay_Resp message carries the reception timestamp t4 of the Delay_Req message by the master clock side).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the first PTP message comprises at least one of the following: a PTP Announce message, a Sync message, a Follow_Up message, a DelayReq message, a DelayResp message, as taught by Meng in the method of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.

As per claim 4.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang does not explicitly discloses wherein if a state of the sending port is a master clock, the first PTP message includes at least one of the following: a PTP Announce message, a Sync message, a FollowUp message, a DelayResp message; if the state of the sending port is a slave clock, the first PTP message at least includes a DelayReq messagege.
         Meng however discloses wherein if a state of the sending port is a master clock, the first PTP message includes at least one of the following: a PTP Announce message, a Sync message, a FollowUp message, a DelayResp message; if the state of the sending port is a slave clock, the first PTP message at least includes a DelayReq message (Meng, par0044 teaches when the network node serves as the master clock side [a state of the sending port is a master clock], it is used to send an Announce message [the first PTP message] carrying master time information to the slave clock side; send a Sync message to the slave clock side, and the Sync message carries the sending of the Sync message Timestamp t1; after receiving the Delay_Req message sent by the slave clock side, send the Delay_Resp message to the slave clock side, and the Delay_Resp message carries the reception timestamp t4 of the Delay_Req message by the master clock side).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein if a state of the sending port is a master clock, the first PTP message includes at least one of the following: a PTP Announce message, a Sync message, a FollowUp message, a DelayResp message; if the state of the sending port is a slave clock, the first PTP message at least includes a DelayReq message, as taught by Meng in the method of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.

As per claim 12.  Yang, Meng and Huang disclose the method according to claim 1.
           Yang further discloses wherein the determining, of the sending port is determined by the network side device in an initialization phase; (Yang, par0038-0039 teaches the configuration processor 225 receives the PTP configuration from the GM/M node 100 and configures a PTP entity 230 according to the specified PTP configuration. The configuration processor 225 may configure [determine] the PTP entity during initial set-up of the PTP entity 230. The configuration processor 225 may also reconfigure an existing PTP entity 230 responsive to changes in the network configuration. FIG. 4 illustrates a sequence of steps in one exemplary embodiment for configuring a new PTP entity 230 when a PTP client is initially set up. The intelligent supervisor agent 215 triggers the set-up procedure when the client node 200 is set-up. The properties collection processor 220 collects the basic PTP properties of the client node 200 (step 1). The communications interface 205 at the client node 200 assembles [determine] the PTP properties into a set-up request message and sends the PTP properties to the GM/M node 100 (step 2).
          Yang does not explicitly discloses the PTP version.
         Meng however discloses the PTP version (Meng, par0102, 0104 teaches the format of the PTP header is described as follows: (2)The versionPTP field occupies 1 byte and defines the current PTP message protocol version. For example,
a versionPTP of 1 corresponds to IEEE1588v1, and a versionPTP of 2 corresponds to IEEE1588v2).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
the PTP version, as taught by Meng in the device of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.
[the following or condition will not be mapped since the prior condition is mapped]
or the determining the PTP version of the sending port is determined through periodic detection by the network side device in a time synchronization phase.

As per claim 13.  Yang, Meng and Huang disclose the method according to claim 12.
           Yang further discloses wherein if, of the sending port is determined by the network side device in the initialization phase (Yang, par0038-0039 teaches the configuration processor 225 receives the PTP configuration from the GM/M node 100 and configures a PTP entity 230 according to the specified PTP configuration. The configuration processor 225 may configure [determine] the PTP entity during initial set-up of the PTP entity 230. The configuration processor 225 may also reconfigure an existing PTP entity 230 responsive to changes in the network configuration. FIG. 4 illustrates a sequence of steps in one exemplary embodiment for configuring a new PTP entity 230 when a PTP client is initially set up. The intelligent supervisor agent 215 triggers the set-up procedure when the client node 200 is set-up. The properties collection processor 220 collects the basic PTP properties of the client node 200 (step 1). The communications interface 205 at the client node 200 assembles [determine] the PTP properties into a set-up request message and sends the PTP properties to the GM/M node 100 (step 2).
          Yang does not explicitly discloses the PTP version, the second PTP message includes the PTP Announce message.
         Meng however discloses the PTP version, the second PTP message includes the PTP Announce message (Meng, par0102, 0104 teaches the format of the PTP header is described as follows: (2)The versionPTP field occupies 1 byte and defines the current PTP message protocol version. For example, a versionPTP of 1 corresponds to IEEE1588v1, and a versionPTP of 2 corresponds to IEEE1588v2).
the second PTP message includes the PTP Announce message (Meng, par0183-184 teaches When the network node serves as the master clock side, it is used to send an Announce message carrying master time information to the slave clock side; send a Sync message to the slave clock side, and the Sync message carries the sending of the Sync message Timestamp t1; after receiving the Delay_Req message sent by the slave clock side, send the Delay_Resp message to the slave clock side, and the Delay_Resp message carries the reception timestamp t4 of the Delay_Req message by the master clock side….When the network node serves as the slave clock side, it is used to sequentially receive the Announce message carrying the master clock information and the Sync message carrying the message transmission timestamp t1; record the arrival timestamp t2 of the Sync message, and send the carrying message Send the Delay_Req message with the time stamp t3 to the master clock side; receive the Delay_Resp message carrying the reception timestamp t4 of the Delay_Req message from the master clock side; determine the master clock side according to the timestamps t1, t2, t3, and t4).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
the PTP version, the second PTP message includes the PTP Announce message, as taught by Meng in the device of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.

As per claim 18.  A network side device (Yang, par0046 teaches FIG. 6 illustrates an exemplary method 300 implemented by a management node 100 (e.g., GM/M node) [network side device] in a communication network 10 for configuring precision time protocol entities at one or more client nodes 200 in the communication network. The management node 100 determines PTP properties of PTP entities at one or more client nodes (block 310). The management node 100 also collects the network topology information [message] for the communication network (block 320). The management node 100 then defines PTP roles for one or more target PTP entities based on the PTP properties and the network topology (block 330)..….The management node 100 then sends the PTP configurations [message] to the client nodes 200 where the target PTP entities are located (block 350).
comprising a memory, a processor, and a transceiver, wherein the processor is configured to read the program in the memory, and execute the following process: (Yang, par0023-24, 0029 teaches he GM/M node 100 comprises a communication interface 105, and a PTP processing circuit 110. The communication interface 105 provides connection to the communication network 10. The main functional components of the PTP processing circuit 110 include the intelligent supervisor (IS) 115, the PTP policy controller 120, the analysis processor 125, the role determination processor 130, the network information controller 135, and the configuration processor 140. The configuration processor 140 includes a configuration database that stores a PTP configuration for each of the candidate roles. The PTP configuration comprises the collection of settings for one or more PTP configuration parameters. Based on the role determination provided by the role determination processor 130, the configuration processor 140 selects the corresponding PTP configuration form the configuration database and sends the selected PTP configuration to the client node 200).
          Although Yang discloses a network side device, comprising a memory, a processor, and a transceiver, wherein the processor is configured to read the program in the memory, and execute a process.
          Yang does not explicitly discloses determining a PTP (Precision Time Protocol) version of a sending port set by a network side device; controlling the transceiver to send a first PTP message that uses the PTP version of the sending port through the sending port.
         Meng however discloses a PTP (Precision Time Protocol) version, the PTP version (Meng, par0102, 0104 teaches the format of the PTP header is described as follows: (2)The versionPTP field occupies 1 byte and defines the current PTP message protocol version. For example,
a versionPTP of 1 corresponds to IEEE1588v1, and a versionPTP of 2 corresponds to IEEE1588v2).
determining a PTP version of a sending port set by a network side device; (Meng, par0120-121 teaches after the sending end node and the receiving end node establish a TCP connection, typically after a three-way handshake, a TCP message carrying the PTP field is sent to establish a clock synchronization connection and perform clock synchronization. Step S101: Auto-negotiate the clock master-slave attributes [this includes PTP version] of the ports between two connected network nodes, where the master clock side is the sending end node, and the slave clock side is the receiving end node). [a PTP version is disclosed above].
controlling the transceiver to send a first PTP message that uses the PTP version of the sending port through the sending port (Meng, par0122, 0137, 0142 teaches Step S102: the master clock side sends [sending port as above] an Announce message to the slave clock side, and the clock information carried in the grandmasterPriority1, grandmasterClockAccuracy, grandmasterClockQuality,grandmasterPriority2, and timeSource fields in the Announce message informs the clock source quality level of the master clock on the slave clock side; among them, Announce The message structure is shown in Table 3….. Step S103: The master clock side sends a Sync message, and the precise time stamp t1 of the Sync message sent by the device on the master clock side is sent to the slave clock side through the originTimestamp field in the Sync message. Step S104: The master clock side then sends a Follow_Up message, and announces the actual sending timestamp t1 of the last Sync message through the preciseOriginTimestamp field, where the Follow_Up message is only valid for two steps, and there is no Follow_Up message for one step). [the PTP version is disclosed above].
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
determining a PTP (Precision Time Protocol) version of a sending port set by a network side device; controlling the transceiver to send a first PTP message that uses the PTP version of the sending port through the sending port, as taught by Meng in the device of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.
          Yang  and Meng do not explicitly disclose wherein the processor is specifically configured to determine an identified PTP version used by the second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port; or determine a PTP version specified by the network side device as the PTP version of the sending port.
          Yang  and Meng do not explicitly disclose wherein the processor is specifically configured to determine an identified PTP version used by the second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port.
         Huang however discloses wherein the processor is specifically configured to determine an identified PTP version used by the second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port (Huang, Fig3, Fig5, Fig6, par47, par50-55. Par47 teaches FIG. 3 includes network elements 302-306….. Network element 302 includes a port X[sending port], and network element 306 includes a port Y [receiving port]. Par50-52 teaches FIG. 5 is a simplified schematic 500 of an example embodiment of a message format that may be associated with some operations in network environment 100. Such a format may be associated with a Dfollow_up message [second PTP message], for example. Each message may include common fields 502…. In FIG. 5, common fields (PTP Common Fields) 502 are illustrative of common fields in a IEEE 1588 implementation, which include….. a version (versionPTP) field 514…. Version field 514 may be used to distinguish [determining an identified PTP version] protocol versions).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of wherein the processor is specifically configured to determine an identified PTP version used by the second PTP message received by the receiving port corresponding to the sending port as the PTP version of the sending port, as taught by Huang in the network side device of Yang  and Meng, so service providers can deliver a rich set of business and consumer services, but the network should be reliable and performing optimally, as any degradation in the health of the network directly affects all their services, potentially creating subscriber churn and loss of revenue, see Huang par2.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Meng further in view of Huang, and further in view of Hamasaki (US20110158120A1) hereinafter Hamasaki.
As per claim 2.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang, Meng and Huang do not explicitly disclose wherein if a number of the sending ports is at least two, the determined PTP versions of the at least two sending ports are the same or different.
         Hamasaki however discloses wherein if a number of the sending ports is at least two, the determined PTP versions of the at least two sending ports are the same or different. (Hamasaki, par0057, 0063 teaches In each of transmitting interfaces 43 a to 43 c, an NP section 51 controls a packet. A MAC section 52 controls a MAC layer. A PHY section 53 controls a physical layer. In the case where a packet is to be sent, a PTP packet insertion processor 54 generates a time stamp of a transmission time and embeds the stamp in the PTP packet. FIG. 11 is a diagram illustrating an example of a common header which is used commonly by PTP packets. “transportSpecific” is used in low layers such as UDP and IP layers. “messageType” indicates the type (Sync, Delay_req or the like) of a message of each PTP packet. “versionPTP” indicates the version of each PTP packet and exhibits a value that a source device has).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein if a number of the sending ports is at least two, the determined PTP versions of the at least two sending ports are the same or different, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.

As per claim 19.  Yang, Meng and Huang disclose the device according to claim 18.
          Yang, Meng and Huang do not explicitly disclose wherein the processor is specifically configured to determine PTP versions of at least two sending ports that are the same or different, wherein a number of sending ports is at least two.
         Hamasaki however discloses wherein the processor is specifically configured to determine PTP versions of at least two sending ports that are the same or different, wherein a number of sending ports is at least two. (Hamasaki, par0057, 0063 teaches in each of transmitting interfaces 43 a to 43 c, an NP section 51 controls a packet. A MAC section 52 controls a MAC layer. A PHY section 53 controls a physical layer. In the case where a packet is to be sent, a PTP packet insertion processor 54 generates a time stamp of a transmission time and embeds the stamp in the PTP packet. FIG. 11 is a diagram illustrating an example of a common header which is used commonly by PTP packets. “transportSpecific” is used in low layers such as UDP and IP layers. “messageType” indicates the type (Sync, Delay_req or the like) of a message of each PTP packet. “versionPTP” indicates the version of each PTP packet and exhibits a value that a source device has).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the processor is specifically configured to determine PTP versions of at least two sending ports that are the same or different, wherein a number of sending ports is at least two, as taught by Hamasaki in the device of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Meng further in view of Huang, and further in view of York (US20110170534A1) hereinafter York.
As per claim 6.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang does not explicitly discloses determining a PTP version.
         Meng however discloses determining a PTP version (Meng, par0102, 0104 teaches the format of the PTP header is described as follows: (2)The versionPTP field occupies 1 byte and defines the current PTP message protocol version. For example,
a versionPTP of 1 corresponds to IEEE1588v1, and a versionPTP of 2 corresponds to IEEE1588v2).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
determining a PTP version, as taught by Meng in the method of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.
          Yang, Meng and Huang do not explicitly disclose wherein before the determining the PTP version of the sending port, the method further comprises: determining whether the receiving port corresponding to the sending port has received the second PTP message.
         York however discloses wherein before the determining the PTP version of the sending port, the method further comprises: determining whether the receiving port corresponding to the sending port has received the second PTP message. (York, par0113 teaches next, as shown in FIG. 12, the slave clock 1010 sends the Delay_Req message to the master clock 1000 at time t2. The master clock 1000 then sends the Delay_Resp message [the receiving port corresponding to the sending port has received the second PTP message then this message will be sent] to the slave clock 1010, wherein the Delay_Resp message contains the time, t3, that the master clock 1000 received the Delay_Req message from the slave clock 1010. The slave clock 1010 then calculates the time difference between t3 and t2 to arrive at the offset minus the delay, which, for example, is quantity B).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein before the determining the PTP version of the sending port, the method further comprises: determining whether the receiving port corresponding to the sending port has received the second PTP message, as taught by York in the method of Yang, Meng and Huang, so clock time synchronization correction or adjustment synchronize individual clocks to maintain an accurate and common measure of system-wide time, see York par0010.

As per claim 21.  Yang, Meng and Huang disclose the device according to claim 18.
          Yang does not explicitly discloses determining a PTP version.
         Meng however discloses determining a PTP version (Meng, par0102, 0104 teaches the format of the PTP header is described as follows: (2)The versionPTP field occupies 1 byte and defines the current PTP message protocol version. For example,
a versionPTP of 1 corresponds to IEEE1588v1, and a versionPTP of 2 corresponds to IEEE1588v2).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
determining a PTP version, as taught by Meng in the device of Yang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Meng par0004.
          Yang, Meng and Huang do not explicitly disclose wherein before the determining the PTP version of the sending port, the method further comprises: determining whether the receiving port corresponding to the sending port has received the second PTP message.
         York however discloses wherein before the determining the PTP version of the sending port, the method further comprises: determining whether the receiving port corresponding to the sending port has received the second PTP message. (York, par0113 teaches next, as shown in FIG. 12, the slave clock 1010 sends the Delay_Req message to the master clock 1000 at time t2. The master clock 1000 then sends the Delay_Resp message [the receiving port corresponding to the sending port has received the second PTP message then this message will be sent] to the slave clock 1010, wherein the Delay_Resp message contains the time, t3, that the master clock 1000 received the Delay_Req message from the slave clock 1010. The slave clock 1010 then calculates the time difference between t3 and t2 to arrive at the offset minus the delay, which, for example, is quantity B).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein before the determining the PTP version of the sending port, the method further comprises: determining whether the receiving port corresponding to the sending port has received the second PTP message, as taught by York in the device of Yang, Meng and Huang, so clock time synchronization correction or adjustment synchronize individual clocks to maintain an accurate and common measure of system-wide time, see York par0010.
Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Meng further in view of Huang, and further in view of Hamasaki.
As per claim 7.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang, Meng and Huang do not explicitly disclose wherein the second PTP message comprises at least one of the following: a PTP Announce message, a Sync message, a FollowUp message, a DelayReq message, a DelayResp message.
         Hamasaki however discloses wherein the second PTP message comprises at least one of the following: a PTP Announce message, a Sync message, a FollowUp message, a DelayReq message, a DelayResp message. (Hamasaki, par0071-72 teaches In the example illustrated in FIG. 13, a “Sync” message is sent from the master side to the slave side at a time t1. A reception time at which the slave side receives the “Sync” message is defined as t2. The slave side may find the value of t1 from the “Sync” message or a “Follow_Up” message which includes the transmission time t1 at which the “Sync” message has been sent. A difference between the master and the slave in time which includes a delay in communication directed from the master to the slave may be obtained by subtracting the time t1 from the time t2. The obtained value is defined as an offset value. Next, the slave sends a “Delay_Req” message to the master at a time t3. A reception time at which the “Delay_Reg” message has been received on the master side is defined as t4. The master which has received the “Delay_Req” message sends the slave a “Delay_Resp” message including the time t4).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the second PTP message comprises at least one of the following: a PTP Announce message, a Sync message, a FollowUp message, a DelayReq message, a DelayResp message, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.

As per claim 8.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang, Meng and Huang do not explicitly disclose wherein determining the receiving port corresponding to the sending port comprises: if a transmission port type set by the network side device is a bidirectional port, determining the sending port as the receiving port corresponding to the sending port; and if a transmission port type set by the network side device is a unidirectional port, determining the receiving port corresponding to the sending port according to a matching relationship between the receiving port and the sending port.
         Hamasaki however discloses wherein determining the receiving port corresponding to the sending port comprises: if a transmission port type set by the network side device is a bidirectional port, determining the sending port as the receiving port corresponding to the sending port; [the examiner will only map the following if condition] and if a transmission port type set by the network side device is a unidirectional port, determining the receiving port corresponding to the sending port according to a matching relationship between the receiving port and the sending port. (Hamasaki, par0075 teaches receiving interface 41 a and the transmitting interface 43 a [each unidirectional] are connected with the node N22 and the receiving interface 41 b and the transmitting interface 43 b are connected with the node N24. That is, the receiving interface 41 a functions as a Sync-E type device and the receiving interface 41 b operates as a slave to a PTP correspondence node [matching relationship]).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein determining the receiving port corresponding to the sending port comprises: if a transmission port type set by the network side device is a bidirectional port, determining the sending port as the receiving port corresponding to the sending port; and if a transmission port type set by the network side device is a unidirectional port, determining the receiving port corresponding to the sending port according to a matching relationship between the receiving port and the sending port, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.

As per claim 9.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang, Meng and Huang do not explicitly disclose wherein the identifying the PTP version used by the second PTP message received by the receiving port corresponding to the sending port comprises at least one of: determining the PTP version used by the second PTP message according to information included in a message field in the second PTP message.
         Hamasaki however discloses wherein the identifying the PTP version used by the second PTP message received by the receiving port corresponding to the sending port comprises at least one of: determining the PTP version (Hamasaki, par0063 teaches FIG. 11 is a diagram illustrating an example of a common header which is used commonly by PTP packets. “transportSpecific” is used in low layers such as UDP and IP layers. “messageType” indicates the type (Sync, Delay_req or the like) of a message of each PTP packet. “versionPTP” indicates the version of each PTP packet and exhibits a value that a source device has).
used by the second PTP message according to information included in a message field in the second PTP message. (Hamasaki, par0071-72 teaches in the example illustrated in FIG. 13, a “Sync” message is sent from the master side to the slave side at a time t1. A reception time at which the slave side receives the “Sync” message is defined as t2. The slave side may find the value of t1 from the “Sync” message or a “Follow_Up” message which includes the transmission time t1 at which the “Sync” message has been sent. A difference between the master and the slave in time which includes a delay in communication directed from the master to the slave may be obtained by subtracting the time t1 from the time t2. The obtained value is defined as an offset value. Next, the slave sends a “Delay_Req” message to the master at a time t3. A reception time at which the “Delay_Reg” message has been received on the master side is defined as t4. The master which has received the “Delay_Req” message sends the slave a “Delay_Resp” message including the time t4).
[at least one of - the following will not be mapped since one is mapped above]
determining the PTP version used by the second PTP message according to whether the second PTP message has a Tag Length Value (TLV) extension field; and determining the PTP version used by the second PTP message according to information included in a reserved field in the second PTP message.
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the identifying the PTP version used by the second PTP message received by the receiving port corresponding to the sending port comprises at least one of: determining the PTP version used by the second PTP message according to information included in a message field in the second PTP message, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.

As per claim 10.  Yang, Meng, Huang and Hamasaki disclose the method according to claim 9.
          Yang, Meng and Huang do not explicitly disclose wherein the message field includes at least one of the following: a synchronization domain number field, a PTP version field, and a grandmaster Clock Quality field.
         Hamasaki however discloses wherein the message field includes at least one of the following: a synchronization domain number field, a PTP version field, and a grandmaster Clock Quality field. (Hamasaki, par0063-64 teaches FIG. 11 is a diagram illustrating an example of a common header which is used commonly by PTP packets. “transportSpecific” is used in low layers such as UDP and IP layers. “messageType” indicates the type (Sync, Delay_req or the like) of a message of each PTP packet. “versionPTP” indicates the version of each PTP packet and exhibits a value that a source device has. “messageLength” indicates the total number of octets included in a PTP message. “domainNumber” indicates the domain to which the PTP message belongs. “flagFiled” indicates the property included in the message by putting up a flag concerned. “correctionField” is used for time setting performed in units of nanoseconds [nsec]. “sourcePortIdentity” indicates the ID of a port of a source. “sequenceId” indicates the ID of a sequence of the message.).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the message field includes at least one of the following: a synchronization domain number field, a PTP version field, and a grandmaster Clock Quality field, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.

As per claim 14.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang, Meng and Huang do not explicitly disclose wherein the method further comprises: if the receiving port has received the second PTP message, and the second PTP message is the PTP Announce message, determining the state of the sending port according to an optimal master clock algorithm.
         Hamasaki however discloses wherein the method further comprises: if the receiving port has received the second PTP message, and the second PTP message is the PTP Announce message, determining the state of the sending port according to an optimal master clock algorithm. (Hamasaki, par0077-78 teaches PTP type communication is performed using only the receiving interface 40 b, so that the best master clock algorithm [optimal master clock algorithm] section 57 selects the information sent from the receiving interface 41 b. That is, the in-device clock 58 is time-synchronized with the PTP packet sent from the receiving interface 41 b. The PTP clock extracting section 59 extracts a clock from the received PTP packet. The best master clock algorithm section 57 extracts PTP clock quality information from the PTP packet which is received by the receiving interface 41 b which serves as the slave to the PTP correspondence node as described above and the extracted PTP clock quality information is converted to an SSM value using the SSM converter 67. Each SSM value so converted indicates each PTP clock quality expressed in the format of the SSM).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the method further comprises: if the receiving port has received the second PTP message, and the second PTP message is the PTP Announce message, determining the state of the sending port according to an optimal master clock algorithm, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.
[the following if condition will not be mapped since the above or condition is mapped]
 if the receiving port has not received the second PTP message, determining that the state of the sending port is a master clock.

As per claim 15.  Yang, Meng and Huang disclose the method according to claim 1.
          Yang, Meng and Huang do not explicitly disclose wherein the determining whether the receiving port corresponding to the sending port has received the second PTP message comprises: for the receiving port corresponding to the sending port, determining whether the second PTP message is received within a preset time period.
         Hamasaki however discloses wherein the determining whether the receiving port corresponding to the sending port has received the second PTP message comprises: for the receiving port corresponding to the sending port, determining whether the second PTP message is received within a preset time period. (Hamasaki, par0085 teaches the PTP reception processor 56 periodically [within a preset time period] monitors for reception of each PTP packet per port (that is, per receiving interface) and judges that a clock is disabled in the case where any PTP packet does not arrive for a time period longer than a fixed time period and then the SSM converter 67 changes the SSM value to 0×0F (DNU). When the SSM has been changed to the value indicative of the DNU state, it is judged that the clock concerned is disabled and the SSM selector 62 removes the clock from a list of objects to be selected).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the determining whether the receiving port corresponding to the sending port has received the second PTP message comprises: for the receiving port corresponding to the sending port, determining whether the second PTP message is received within a preset time period, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.
[the following if condition will not be mapped since the above or condition is mapped]
if no, determining that the receiving port has not received the second PTP message.

As per claim 16.  Yang, Meng, Huang and Hamasaki disclose the method according to claim 15.
          Yang, Meng, Huang and Hamasaki do not explicitly disclose wherein the preset time period is determined according to a message transmission period and a preset number of PTP messages.
         Hamasaki however discloses wherein the preset time period is determined according to a message transmission period and a preset number of PTP messages. (Hamasaki, par0058 teaches in the PTP function processor, a PTP reception processor 56 performs receive processing on a PTP packet and periodically monitors for reception of each PTP packet. A best master clock algorithm section 57 selects the receive PTP packet of highest quality and sets the time of an in-device clock 58 to a reception time at which the receive PTP packet so selected has been received. The in-device clock 58 counts the time with a clock supplied thereto. A PTP clock extracting section 59 obtains a difference between pieces of time information of PTP packets which are sent thereto periodically and feedbacks difference information so obtained to a device clock included in the PTP clock extracting section 59. Owing to the above mentioned operations, a clock which is in synchronization with a clock of a source from which the PTP packet concerned is sent is generated. A PTP transmission processor 60 performs send processing on the PTP packet).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the preset time period is determined according to a message transmission period and a preset number of PTP messages, as taught by Hamasaki in the method of Yang, Meng and Huang, so because message transmitting speed rate, receiving velocity and flows between nodes in Ethernet can change suddenly, each equipment adopts caching mechanism or buffers to smooth the sudden change, see Hamasaki par0004.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Meng further in view of Huang further in view of Hamasaki, and further in view of Liuyan (CN106301996A) hereinafter Liuyan. .
As per claim 11.  Yang, Meng, Huang and Hamasaki disclose the method according to claim 9.
          Yang, Meng, Huang and Hamasaki do not explicitly disclose wherein the message fields include at least one of a PTP profile Specific 1 field and a PTP profile Specific 2 field.
         Liuyan however discloses wherein the message fields include at least one of a PTP profile Specific 1 field and a PTP profile Specific 2 field. (Liuyan, par0045-46 teaches among them, the Announce message detection field includes part or all of the following fields:transportSpecific (transport protocol type) field, versionPTP (PTP version) field, messageLength (message length) field, domainNumber (time domain value) field, alternateMasterFlag (alternate master flag) ) Field, unicastFlag (unicast flag) field, PTP profileSpecific 1 (PTP profile characteristic 1) field, PTP profile Specific 2 (PTP profile characteristic 2) field….. The Sync message detection field includes some or all of the following fields: transportSpecific field, versionPTP field, messageLength field, domainNumber field, alternateMasterFlag field, twoStepFlag (twostep mode flag) field, unicastFlag field, PTP profile Specific1 field, PTP profile Specific 2 field).
         Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to provide the functionality of
wherein the message fields include at least one of a PTP profile Specific 1 field and a PTP profile Specific 2 field, as taught by Liuyan in the method of Yang, Meng, Huang and Hamasaki, so in a communication network, multiple services properly functioning being desirable that network clocking synchronizes, PTP is the agreement of a kind of time synchronized, itself can be used for the precise synchronization between equipment, see Liuyan par0004-5.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Kemparaj (US20180152286A1) – Related art in the area of a first device provides to a second device, a first message that includes a first request for a first type of precision time protocol (PTP) message and a second request for a second type of PTP message.
• Lee et al. (US20150358700A1) – Related art in the area of enabling a passive optical network (PON) having an OLT and at least one ONU on supporting time synchronization, the disclosure computes and corrects PTP commands so that the PTP clock at an ONU's backend may synchronize precisely with the master clock at an OLT's front end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONISHWAR MOHAN/Examiner, Art Unit 2442